Filed 2/1/16 P. v. Gonzalez CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B263801

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. VA076763)
         v.

MAURICIO GONZALEZ,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Robert J.
Higa, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Mauricio Gonzalez appeals from an order dismissing his petition to
recall his sentence and for resentencing under Proposition 36, the Three Strikes Reform
Act of 2012. (Pen. Code, § 1170.126.)1 The order is affirmed.


                   FACTUAL AND PROCEDURAL BACKGROUND
       Following a jury trial, defendant was convicted of second degree robbery and
found to have suffered two prior strike convictions within the meaning of sections 667,
subdivisions (b) through (i) and 1170.12, subdivisions (a) through (d) and a prior prison
term within the meaning of section 667.5, subdivision (b). He received a state prison
sentence of 30 years to life. He appealed from the judgment of conviction, which this
court affirmed in 2005. (People v. Gonzalez (Sept. 22, 2005, B177682) [nonpub. opn.].)
       In November 2012, the voters adopted Proposition 36, which amended the Three
Strikes law by limiting the imposition of an indeterminate life sentence to those
defendants whose third felony is defined as serious or violent under sections 667.5 or
1192.7. The initiative allowed those serving a life sentence for a third felony that is not
defined by those sections as serious or violent to petition for a recall of sentence and
request resentencing. (§ 1170.126, subd. (b).)
       Defendant filed a petition to recall his sentence and for resentencing in October
2014. The trial court found him ineligible for resentencing because robbery is defined as
a violent felony by subdivision (c)(9) of section 667.5. His petition was denied with
prejudice, and this appeal followed.
       Defendant’s attorney filed a Wende2 brief, stating that he had thoroughly reviewed
the record to determine whether it contained any arguable issues. We issued a letter
directing counsel to send the record and a copy of the opening brief to defendant, and
inviting defendant to submit a supplemental brief or letter. We received no response
from defendant.

       1   All further undesignated statutory references are to the Penal Code.

       2   People v. Wende (1979) 25 Cal.3d 436.
                                               2
       Having reviewed the record, we are satisfied that counsel has fully complied with
his responsibilities and that no arguable appellate issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 110.)


                                     DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       MANELLA, J.




                                             3